PER CURIAM.
Michael Sindram appeals the district court’s amended order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Sindram, v. Sengal, No. CA-04-1-A (E.D.Va. Mar. 24, 2004). We deny Sin-dram’s motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED